DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corlett (US Patent No 5,116,064) in view of Eleas et al. (US PGPub No 2004/0221543) (“Eleas”).

Referring to claim 1:  Corlett teaches a utility line support comprising: one of a tower and a pole having an upper portion (item 26); a lower pole portion (item 18) with a connector (item 16) intermediate the upper portion and the lower pole portion, said lower pole portion connected to ground (figure 5); an upright configuration and a deflected configuration, wherein when in the upright configuration, the upper portion extends upwardly until subjected to at least a predetermined force, and when in the deflected configuration, the upper portion is angled relative to vertical while maintaining 
	It would have been obvious to one of ordinary skill to create the device taught by Corlett with the outwardly extending arm as taught by Eleas in order to provide flexibility in the use of the pole.  Additionally, it would have been obvious to one of ordinary skill to recognize the outwardly extending arm of Eleas could be an arm for supporting a light as currently claimed or have an arm for supporting wires as a substitution.  It is commonly known that utility poles can be used for multiple uses such as supporting lights or energized power lines.  They do not teach wherein the one of the tower and the pole is transitioned from the upright configuration to the deflected condition by one of an accident and a disaster.  However, it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  The intention that the manner in which the pole is transitioned to the deflected condition does not bear on the structure of the pole itself.


Referring to claim 2:  Corlett and Eleas teach all the limitations of claim 1 as noted above.  Additionally, Corlett teaches the upper portion is pivotably connected to the lower pole portion at the connection (figure 6).

Referring to claim 3:  Corlett and Eleas teach all the limitations of claim 2 as noted above.  Additionally, Corlett teaches the upper portion is hingedly connected to the lower pole portion at the connection (figure 6).

Referring to claim 4:  Corlett and Eleas teach all the limitations of claim 2 as noted above.  Additionally, Corlett teaches the connection further comprises a ball (item 16) connected to a first of the upper portion and the lower pole portion.

Referring to claim 5:  Corlett and Eleas teach all the limitations of claim 4 as noted above.  Additionally, Corlett teaches the connection further comprises a socket (item 10) connected to a second of the upper portion and the lower portion.

Referring to claim 6:  Corlett and Eleas teach all the limitations of claim 4 as noted above.  Additionally, Corlett teaches at least one resistance member (item 18) providing a predetermined force against the ball in the upright configuration.

Referring to claim 7:  Corlett and Eleas teach all the limitations of claim 1 as noted above.  Additionally, Corlett teaches a limiter preventing the upper portion and the arm from contacting the ground in a maximum deflected configuration (figure 7 shows item 10 acting as a limiter to prevent contact with the ground).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,774,559. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader and therefore requires fewer limitations.

Conclusion
This is a Continuation of applicant's earlier Application No. 16/377,985.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859.  The examiner can normally be reached on M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635